Case 2:21-cr-00075-MCS Document 30 Filed 03/10/21 Page1of1i Page ID #:355
NAME, ADDRESS AND TELEPHONE NUMBER OF ATTORNEY(S)
Elizabeth Lou
826 S. Atlantic Blvd.
Monterey Park, CA 91754

Attorney for Yi Chen

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, CASE NUMBER

PLAINTIFF CR 2:21-cr-00075-MCS
Vv.

 

Yixin Li, aka "Eason Li" and "Calvin Wong" and

Yi Chen, aka "Brian Chen," APPLICATION FOR

REVIEW/RECONSIDERATION OF ORDER
SETTING CONDITIONS OF

DEFENDANT. RELEASE/DETENTION

(18 U.S.C. §3142) AND REQUEST FOR HEARING

 

 

Application is made by O plaintiff © defendant Yi Chen
that a hearing be held to review /reconsider the decision of

United States District Judge Paul Abrams by order dated: __ 3/8/21

LC) Magistrate Judge by order dated:

 

w denying release and imposing detention under subsection O (d) or O (e) of Title 18 U.S.C. §3142; or
) ordering release upon certain conditions, or
Ol denying detention.

This application is made W pre-sentence OU post-sentence based on the following facts not previously considered by
said judicial officer or changed circumstances as follows:

Personal sureties.

Relief sought (be specific):

Release.

Counsel for the defendant and plaintiff United States Government consulted on __ March 9, 2021
and opposing counsel declines to stipulate to an order providing the relief sought.

w Telephonic notice given to MAUSA ODefendant’s Counsel MPSA O Interpreter CO. USM O Probation
on March 9, 2021 :

 

An interpreter is QO required ©] not required. Language

 

Defendant is W in custody O not in custody.

March 9, 2021 eo

Date Moving Party Elizabeth Lou
Attorney for Defendant Yi Chen

 

 

APPLICATION FOR REVIEW/RECONSIDERATION OF ORDER SETTING CONDITIONS OF

RELEASE/DETENTION, (18 U.S.C. §3142) AND REQUEST FOR HEARING
CR-88 (06/07)
